Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  155196(59)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MICHIGAN GUN OWNERS, INC., and                                                                           Joan L. Larsen,
  ULYSSES WONG,                                                                                                      Justices
           Plaintiffs-Appellants,
                                                                   SC: 155196
  v                                                                COA: 329632
                                                                   Washtenaw CC: 15-000427-CZ
  ANN ARBOR PUBLIC SCHOOLS and
  JEANICE K. SWIFT,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Association of School
  Boards to file an amicus curiae brief is GRANTED. The amicus brief submitted on
  March 10, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 17, 2017
                                                                              Clerk